Name: 2005/923/EC: Council Decision of 2 December 2005 on the signing on behalf of the European Community of the Protocol on Soil Protection, the Protocol on Energy and the Protocol on Tourism to the Alpine Convention
 Type: Decision
 Subject Matter: international affairs;  regions and regional policy;  social affairs;  energy policy;  cooperation policy;  cultivation of agricultural land;  management;  European construction;  environmental policy
 Date Published: 2006-06-29; 2005-12-22

 22.12.2005 EN Official Journal of the European Union L 337/27 COUNCIL DECISION of 2 December 2005 on the signing on behalf of the European Community of the Protocol on Soil Protection, the Protocol on Energy and the Protocol on Tourism to the Alpine Convention (2005/923/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Convention on the Protection of the Alps (Alpine Convention) was concluded on behalf of the Community by Council Decision 96/191/EC (1). (2) The Protocol on Soil Protection, the Protocol on Energy and the Protocol on Tourism to the Alpine Convention are an important step in the implementation of the Alpine Convention, and the Community is committed to the objectives of this Convention. (3) The economic, social and ecological cross-border problems of the Alps remain a major challenge to be addressed in this highly sensitive area. (4) Community Policies, in particular the priority areas of the 6th Environment Action Programme (2), should be promoted and strengthened within the Alpine region. (5) These Protocols should be signed and the attached Declarations be approved, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol on Soil Protection, the Protocol on Energy and the Protocol on Tourism to the Alpine Convention, done at Salzburg on 7 November 1991, is hereby approved on behalf of the Community, subject to the conclusion of the said Protocols. The text of the Protocols and the Declarations thereto is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocols referred to in Article 1, on behalf of the Community subject to their conclusion, and to deposit the declarations. Done at Brussels, 2 December 2005. For the Council The President M. BECKETT (1) OJ L 61, 12.3.1996, p. 31. (2) OJ L 242, 10.9.2002, p. 1. DECLARATIONS BY THE EUROPEAN COMMUNITY Declaration by the European Community regarding Article 12(3) of the Protocol on Soil Protection to the Alpine Convention The European Community points out that Article 12(3) of the Protocol on Soil Protection should be interpreted in accordance with existing EC legislation and in particular Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (1). The European Community is of the opinion that sludge can have valuable agronomic properties and can be used in agriculture, provided it is used correctly. Its use must not impair the quality of the soil and of agricultural products, as stated in recital 7 of that Directive, nor give rise to harmful effects on man (direct and indirect consequences on human health), animals, plants and the environment, as stated in recital 5 and Article 1 of that Directive. Sludge may be used in cases where it would benefit the soil or for the nutrition of crops and plants. Declaration by the European Community on Article 17(2) of the Protocol on Soil Protection to the Alpine Convention Article 17(2) of the Protocol on Soil Protection should be read in accordance with EC legislation and in such a way as to ensure that waste management plans for the pre-treatment, treatment and disposal of waste and residual materials are drawn up and implemented, in order to avoid soil contamination and to ensure compatibility, not only with the environment, but also with human health. Declaration by the European Community on Articles 19(2) and 21(2) of the Protocol on Soil Protection to the Alpine Convention With regard to Articles 19(2) and 21(2) of the Protocol on Soil Protection, the common observation system should be compatible where appropriate with the Global Earth Observation System of Systems (GEOSS) and should take into consideration the database set up by Member States according to EC legislation on observation, data collection and meta data. Declaration for reservation by the European Community on Article 9 of the Protocol on Energy to the Alpine Convention Article 9 of the Protocol on Energy concerns nuclear power issues. As far as the European Community is concerned, the requirements referred to in Article 9 are provided for in the Treaty establishing the Atomic Energy Community (Euratom). The decision by which the Alpine Convention was ratified was not based on the Euratom Treaty, but solely on the EC Treaty. The decision authorising the signing of the Protocol will have the same legal basis. Consequently, the European Community will not be bound by Article 9 of the Protocol on Energy, when the Protocol enters into force for the Community. (1) OJ L 181, 4.7.1986, p. 6.